                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                              UNITED STATES DISTRICT COURT
                                   9                          NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                        MARVIN GLENN HOLLIS,                           Case No. 17-00326 BLF (PR)
                                  11
                                                     Plaintiff,                        ORDER GRANTING MOTION FOR
                                  12                                                   EXTENSION OF TIME TO FILE A
Northern District of California
 United States District Court




                                                                                       SUMMARY JUDGMENT MOTION;
                                  13           v.                                      GRANTING EXTENSION OF TIME
                                                                                       TO FILE OPPOSITION TO
                                  14                                                   PLAINTIFF’S MOTION TO ALTER
                                        RISENHOOVER, et al.,
                                                                                       OR AMEND JUDGMENT
                                  15
                                                    Defendants.                        (Docket No. 102)
                                  16

                                  17

                                  18         Plaintiff, a California state prisoner, proceeding pro se, filed a civil rights complaint
                                  19   pursuant to 42 U.S.C. § 1983 against medical personnel at Pelican Bay State Prison
                                  20   (“PBSP”), where Plaintiff was formerly housed. The Court found the complaint stated a
                                  21   cognizable Eighth Amendment claim for deliberate indifference to serious medical needs
                                  22   and directed Defendants to file a motion for summary judgment or other dispositive
                                  23   motion which they did. (Docket Nos. 53, 76.) The Court granted Defendants Risenhoover
                                  24   and Adam’s summary judgment motion and dismissed the Eighth Amendment claim
                                  25   against them. (Docket No. 99.) However, Defendants McCall and Afdahl were directed to
                                  26   file a renewed summary judgment motion. (Id.)
                                  27         Defendants McCall and Afdahl have filed a motion for an extension of time to file a
                                  28   summary judgment motion, supported by a declaration from counsel. (Docket No. 102,
                                   1   102-1.) Good cause appearing, Defendants’ motion is GRANTED. Defendants shall file
                                   2   a motion for summary judgment no later than October 1, 2019. Plaintiff’s opposition
                                   3   shall be filed with the Court and served on Defendants on later than twenty-eight (28 days
                                   4   from the date Defendants’ motion is filed. Defendants shall file a reply brief no later than
                                   5   fourteen (14) days after Plaintiff’s opposition is filed.
                                   6            Plaintiff has filed a motion to alter or amend the judgment with respect to the
                                   7   Court’s granting of Defendants Risenhoover and Adam’s summary judgment motion.
                                   8   (Docket No. 100.) Defendants also move for an extension of time to file an opposition to
                                   9   this motion. Good cause appearing, the motion is GRANTED. Defendants’ opposition
                                  10   shall also be filed no later than October 1, 2019. Plaintiff’s reply shall be filed no later
                                  11   than fourteen (14) days from the date Defendants’ opposition is filed.
                                  12            This order terminates Docket No. 102.
Northern District of California
 United States District Court




                                  13            IT IS SO ORDERED.
                                  14   Dated: _____________________
                                               August 26, 2019                             ________________________
                                                                                           BETH LABSON FREEMAN
                                  15
                                                                                           United States District Judge
                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25   Order Granting Mot. for Ext. of Time
                                       PRO-SE\HRL\CR.17\00326Hollis_eot-msj&opp
                                  26

                                  27

                                  28
                                                                                       2
